Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146595 & (5)                                                                                             Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  IN RE REQUEST FOR ADVISORY OPINION                                                                                  Justices
  REGARDING CONSTITUTIONALITY OF
  2012 PA 348 and 2012 PA 349                                                 SC: 146595

  _________________________________________/

          By order of May 3, 2013, the Michigan Solicitor General was invited to file a brief
  in this case. On order of the Court, the Solicitor General’s brief having been received,
  the request by the Governor for an advisory opinion on the constitutionality of 2012 PA
  348 and 2012 PA 349 is again considered, and it is DENIED, because we are not
  persuaded that granting the request would be an appropriate exercise of the Court’s
  discretion.

         MARKMAN, J., would deny for the reasons set forth in the brief requested by this
  Court and entitled “Views of the State of Michigan.”




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 5, 2013
         s0702
                                                                               Clerk